DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Information Disclosure Statement
This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 07/12/2021.
Information disclosed and list on PTO 1449 was considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-14, 19 of U.S. Patent No.11,069,412. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
	Regarding claims 1 and 4, (U.S. 11,069412) discloses a system comprising: 
	a memory device; and 
	a processing device, operatively coupled with the memory device, the processing device configured to perform operations comprising: 
	determining a verify reference voltage associated with a logic state of a memory cell of the memory device, the verify reference voltage defining a target voltage level of a threshold voltage associated with the logic state; 
	determining an amount of voltage compensation based on a thermal profile associated with a heat to be applied to the memory device, the thermal profile comprising a temperature associated with the heat and a period of time the heat is to be applied to the memory device; and 
	updating the verify reference voltage using the amount of voltage compensation for an expected shift in the threshold voltage of the memory cell after the heat is applied to the memory device , and applying, before the heat is applied to the memory device, a plurality of sets of multiple programming pulses to the memory cell until a threshold condition is satisfied, wherein the threshold condition is associated with a relative magnitude of the threshold voltage of the memory cell to the updated verify reference voltage .(Claim 8).  
	Regarding claim 2, (U.S. 11,069,412) discloses wherein updating the verify reference voltage comprises combining the verify reference voltage with the amount of voltage compensation (Claim 9).  
	Regarding claim 3, (U.S. 11,069,412) discloses wherein the amount of voltage compensation associated with a lower logic state is less than the amount of voltage compensation associated with a higher logic state (Claim 10).  
	Regarding claim 5, (U.S. 11,069,412) discloses wherein applying the plurality of sets of multiple programming pulses comprises: applying a first set of multiple programming pulses to the memory cell to determine the threshold voltage to the memory cell; determining whether the threshold condition is satisfied by comparing the updated verify reference voltage with a current threshold voltage of the memory cell; in response to determining that the threshold condition is not satisfied, applying a second set of multiple programming pulses to the memory cell, the second set of multiple programming pulses being applied at a higher voltage level than the first set of multiple programming pulses; and in response to determining that the threshold condition is satisfied, stopping the applying of the plurality of sets of multiple programming pulses to the memory cell (Claim 11).  
	Regarding claim 6, (U.S. 11.069,412) discloses wherein applying the plurality of sets of multiple programming pulses comprises applying a set of multiple programming pulses at a same voltage level, each one of the multiple programming pulses being applied to the memory cell, consecutively (Claim 12).  
	Regarding claim 7, (U.S. 11,069,412) discloses wherein applying the plurality of sets of multiple programming pulses comprises determining a number of programming pulses that comprises a set based on the logic state (Claim 13).  
	Regarding claim 8, (U.S. 11,069,412) discloses wherein applying the plurality of sets of multiple programming pulses comprises determining a difference in a voltage level used for two consecutive sets of multiple programming pulses based on at least one of a number of times a set of multiple programming pulses has been applied to the memory cell, or a number of times the heat is to be applied to the memory device (Claim 14).
	Regarding claims 9 and 12, (U.S. 11,069,412) discloses a method comprising: 
	determining a verify reference voltage associated with a logic state of a memory cell of a memory device, the verify reference voltage defining a target voltage level of a threshold voltage associated with the logic state; 
	determining an amount of voltage compensation based on a thermal profile associated with a heat to be applied to the memory device, the thermal profile comprising a temperature associated with the heat and a period of time the heat is to be applied to the memory device; and 
	updating the verify reference voltage using the amount of voltage compensation for an expected shift in the threshold voltage of the memory cell after the heat is applied to the memory device, and 12. The method of claim 9, further comprising applying, before the heat is applied to the memory device, one or more programming pulses to the memory cell until a threshold condition is satisfied, wherein the threshold condition is associated with a relative magnitude of the threshold voltage of the memory cell to the updated verify reference voltage. (Claim 1).  
	Regarding claim 10, (U.S. 11,069,412) discloses wherein updating of the verify reference voltage further comprises combining the verify reference voltage with the amount of voltage compensation, (Claim 2).  
	Regarding claim 11, (U.S. 11,069,412) discloses wherein the amount of voltage compensation associated with a lower logic state is less than the amount of voltage compensation associated with a higher logic state (Claim 3).  
	Regarding claim 13, (U.S. 11,069,412) discloses  wherein applying the plurality of sets of multiple programming pulses comprises: applying a first set of multiple programming pulses to the memory cell to determine the threshold voltage to the memory cell; determining whether the threshold condition is satisfied by comparing the updated verify reference voltage with a current threshold voltage of the memory cell; and in response to determining that the threshold condition is not satisfied, applying a second set of multiple programming pulses to the memory cell, the second set of multiple programming pulses being applied at a higher voltage level than the first set of multiple programming pulses (Claim 4).  
	Regarding claim 14, (U.S. 11,069,412) discloses wherein applying the plurality of sets of multiple programming pulses comprises applying a set of multiple programming pulses at a same voltage level, each one of the multiple programming pulses being applied to the memory cell consecutively (Claim 5).  
	Regarding claim 15, (U.S. 11,069,412) discloses wherein applying the plurality of sets of multiple programming pulses comprises determining a number of programming pulses in a set based on the logic state (Claim 6).  
	Regarding claim 16, (U.S. 11,069,412) discloses wherein applying the plurality of sets of multiple programming pulses comprises determining a difference in a voltage level used for two consecutive sets of multiple programming pulses based on at least one of a number of times a set of multiple programming pulses has been applied to the memory cell, or a number of times the heat is to be applied to the memory device (Claim 7).
	Regarding claim 17, (U.S. 11,069,412) discloses an apparatus comprising: 
	a plurality of memory cells; and 
	a processing device configured to perform operations comprising: 
	determining a verify reference voltage associated with a logic state of a memory cell of the plurality of memory cells, the verify reference voltage defining a target voltage level of a threshold voltage associated with the logic state; 
	determining an amount of voltage compensation based on a thermal profile associated with a heat to be applied to the plurality of memory cells, the thermal profile comprising a temperature associated with the heat and a period of time the heat is to be applied to the plurality of memory cells; and 
	updating the verify reference voltage using the amount of voltage compensation for an expected shift in the threshold voltage of the memory cell after the heat is applied to the plurality of memory cells (Claim 19).  

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 18-10 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach wherein updating the verify reference voltage comprises combining the verify reference voltage with the amount of voltage compensation, and wherein the operations further comprise, applying, before the heat is applied to the plurality of memory cells, a plurality of sets of multiple programming pulses to the memory cell until a threshold condition is satisfied, wherein the threshold condition is associated with a relative magnitude of the threshold voltage of the memory cell to the updated verify reference voltage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q LE/Primary Examiner, Art Unit 2827